Citation Nr: 1822656	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric condition (to include posttraumatic stress disorder (PTSD)).

2. Entitlement to service connection for an acquired psychiatric condition (to include PTSD).

3. Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

4. Entitlement to service connection for PTSD for purposes of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C. § 1702 (2012).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1977 to December 1987.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In April 2018, a videoconference hearing was held before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. A November 2001 rating decision denied service connection for PTSD; the Veteran was advised of the decision and his appellate rights and did not timely initiate an appeal or submit new and material evidence.

2. The evidence received since the November 2001 rating decision (VA treatment records, a PTSD diagnosis, and a positive nexus opinion), by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim.

3. May 2015 VA treatment records include an opinion from Dr. J.S., a psychiatrist, diagnosing PTSD and stating that it is "far more likely than not that his current psychiatric disorder is firmly rooted in his military experience, and certainly most likely in combat theater activities."  Furthermore, the Veteran credibly testified in April 2018 about his in-service PTSD stressor event and, based upon his Form DD-214 and his testimony, he engaged in combat in Vietnam (therefore, because he is a combat veteran, his statements regarding combat experiences are presumed true as long as they are consistent with the circumstances of his service).

4. The Board's grant of service connection for PTSD renders the issue of eligibility for treatment moot.


CONCLUSIONS OF LAW

1. The November 2001 rating decision denying service connection for PTSD became final and the claim may not be reopened unless new and material evidence is received. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

2. New and material evidence has been received, and the claim for service connection for PTSD may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

2. Service connection for an acquired psychiatric condition (to include PTSD) is warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The appeal on the issue of an acquired psychiatric disorder for the purpose of establishing eligibility for treatment under 38 U.S.C. § 1702 is dismissed as moot. 38 U.S.C. §§ 1702, 1710 (2012); 38 C.F.R. §§ 3.384, 17.36 (2017).


ORDER

New and material evidence has been received and the claim for service connection for PTSD is reopened.

Service connection for an acquired psychiatric condition (to include PTSD) is granted.

The claim for entitlement to treatment of an acquired psychiatric disorder under the provisions of 38 U.S.C. § 1702 is moot, and that appeal for benefits is dismissed.


REMAND

The Veteran is seeking a disability rating in excess of 10 percent for his bilateral hearing loss. The Veteran was last afforded a VA examination in December 2014 and has reported that his hearing loss has become more severe since that time. Therefore, a new VA examination should be obtained to determine the current severity of his hearing loss. Furthermore, the RO should obtain any updated treatment records. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated VA treatment records.

2. Schedule the Veteran for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.

3. After completing the above actions and any other development as may be indicated, the AOJ must readjudicate the Veteran's claim on appeal in light of all the evidence of record. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


